internal_revenue_service number release date index number ----------------------------- --------------------------------- ------------------------------------------------ ------------------------------------------------------------ ---- ------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-135945-04 date date - decedent spouse b c d e trust b-1 trust b-2 ---------------------------------- ----------------------- --------------------------- --------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- -------------------------- -------------------------- ------------------------ ------------------------ -------------------------------------------------- trust c-1 trust c-2 -------------------------------------------- plr-135945-04 ------------------------ county state year ----------- ------- ------- ------- this letter responds to a letter dated date and subsequent the information submitted states that decedent died testate in ye ar prior to year year dear -------------------- correspondence submitted on behalf of trust b-1 and trust b-2 by their authorized representative requesting certain rulings under the internal_revenue_code both date and date decedent was predeceased by spouse who died testate in year decedent and spouse had two children b and c both of whom died in year after date c was never married and was survived by no descendants b was married and had two children d and e who survived b d is living and has two adult children e is living and has three adult children descendants trust b-1 and one for the benefit of c and c’s descendants trust c-1 in addition spouse’s will also created two residuary trusts one for the benefit of b and b’s descendants trust b-2 and one for the benefit of c and c’s descendants trust c- all four trusts contained substantially_similar dispositive provisions each trust provides that the income is to be paid in quarterly or more frequent installments to the respective child b or c for whom the trust was created each trust authorizes the trustee in its sole discretion to encroach upon the principal of the trust in such amounts as may be necessary in its judgment for the benefit of the respective child for whom the trust was established b and c had the power at any time to direct the trustee to distribute any part of the corpus in their respective trusts to or among decedent’s descendants or spouses of such descendants in such manner as b or c may direct or appoint however the property cannot be appointed to the child his estate his creditors or the creditors of his estate the property remaining in the trust is to be held by the remaining trustees item xi a of decedent’s will governing trust b-1 provides that on b’s death decedent’s will created two residuary trusts one for the benefit of b and b’s for_the_use_of and in trust for the children of b and the income paid to such children during the lifetime of d and e and upon the death of the survivor of plr-135945-04 my said two grandchildren above named the trustee is to hold the property in trust and pay the income to the surviving children of b and the surviving issue of deceased children of b for a period of twenty-one years at which time the corpus is to be distributed to the beneficiaries then receiving the income in the proportion in which they are entitled to income the grandchildren of b shall take per stirpes the share of their deceased parent in income and corpus t he trustees shall have an unlimited power of encroachment for all beneficiaries of this trust and may encroach for the benefit of the beneficiaries receiving the income at the time of encroachment trust c-1 and c-2 contain similar terms for the benefit of c in addition these item eight e of spouse’s will governing trust b-2 contains a substantially_similar provision regarding the disposition of the trust b-2 corpus on b’s death trusts provide that if c has no children at the time of c’s death the corpus of trust c-1 and trust c-2 shall be added to trust b-1 and trust b-2 respectively and administered in accordance with the terms of those trusts accordingly upon c’s death in year the corpus of trust c-1 was added to trust b-1 and the corpus of trust c-2 was added to trust b-2 thus at the present time there are two trusts trust b-1 and trust b-2 with substantially identical terms that a re each being held for the benefit of b’s children d and e and their descendants the trustee has identified several interpretative issues present under item xi a of decedent’s will trust b-1 and item eight e of spouse’s will trust b-2 specifically under these provisions trust income is to be paid to d and e during the lifetime of d and e and on the death of the survivor the income is to be paid to the surviving issue of the deceased child for an additional years however the provisions also state that the grandchildren of b shall take per stirpes the share of their deceased parent in income and corpus thus it is unclear whether on the death of the first to die of d and e the decedent’s share of income is to be paid to the survivor of d and e or to the issue of the decedent per stirpes the trustee also opined that the requirement for a per stirpes distribution on termination of the trust calls into question whether corpus can be distributed disproportionately among the two family lines pursuant to the trustees’ encroachment power trust b-1 into two identical separate trusts one for the benefit of d and d’s descendants and one for e and e’s descendants similarly trust b-2 will also be divided into two identical separate trusts one for the benefit of d and d’s descendants and one for e and e’s descendants it is represented that the assets of trust b-1 and trust b-2 will be divided on a fractional pro_rata basis into equal portions thereupon the two trusts for the primary benefit of d and d’s descendants will be merged into one resulting trust trust d and the two trusts for the primary benefit of e and e’s the parties have petitioned the superior court court of county state to divide plr-135945-04 descendants will be merged into a separate resulting trust trust e the two merged trusts will operate under identical restated trust provisions under these restated trust provisions the interpretative issues discussed above will be eliminated specifically the trustee of each merged trust will pay the net_income of the trust at least quarterly to d or e respectively the trustee is also authorized at any time or from time to time to pay to d or e as the case may be such part or all of the principal as the trustee deems best on the death of d or e the respective trust is to be divided into trust shares for d or e’s then living descendants per stirpes the trustee is to pay all income from a descendant’s share quarterly to that descendant and may encroach on principal for the benefit of the descendant that is the current income_beneficiary each merged trust will terminate upon the expiration of years after the last to die of b’s children d and e ruling sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer gst under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 of the code if the settlor had died on date sec_26_2601-1 provides that any post-date addition to a_trust made pursuant to an instrument covered by the transition_rules contained in sec_26_2601-1 b or b is not treated as an addition to the trust for purposes of the applying the gst tax effective date rules sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status generally unless specifically noted otherwise the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a plr-135945-04 scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer however a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where prior to date grantor established an irrevocable_trust for the benefit of grantor’s two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for the benefit of a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from plr-135945-04 the division will not be subject_to the provisions of chapter of the internal_revenue_code in sec_26_2601-1 example prior to date the grantor established an irrevocable_trust for grantor’s child and child’s issue also prior to date grantor’s spouse established a separate irrevocable_trust for the same child and issue the terms of the spouse’s trust and grantor’s trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the example concludes that the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust b-1 and trust b-2 were irrevocable on date and it is represented that no additions actual or constructive have been made to the trusts after that date in particular the year transfers of the trust c-1 and trust c- corpus to trust b-1 and trust b-2 respectively do not constitute post-date additions to trusts b-1 and b-2 since trust c-1 and trust c-2 were also irrevocable on date see sec_26_2601-1 the court order construing item xi a of decedent’s will and item eight e of the division of trust b-1 and trust b-2 as construed by court will not result in a spouse’s will is consistent with applicable local law and resolved a bona_fide issue regarding the interpretation of the wills shift of any beneficial_interest in trust b -1 or b-2 to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and merger in addition the divided trusts will terminate at the same time as provided in trust b-1 and b-2 thus the proposed division will not extend the time for vesting of any beneficial_interest in either trust beyond the period provided for under the original trust b-1 and trust b-2 similarly the terms of the merged resulting trusts will be the same as the terms of the divided trusts and the merged trusts will terminate at the same time as provided in the original trust instruments therefore the merger will not result in a shift of any beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the merger based on the facts presented and the representations made we conclude that court’s construction of item xi a of decedent’s will and item eight e of spouse’s will and the division of trust b-1 and trust b-2 and the subsequent mergers of the plr-135945-04 resulting trusts will not affect the status of trust b-1 or trust b-2 as exempt from the generation-skipping_transfer_tax further the proposed divisions and mergers will not cause distributions from or terminations of any interests in trust b-1 and b-2 or any resulting trusts to be subject_to the generation-skipping_transfer_tax ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date based solely on the facts and representations submitted we conclude that as long as trust d and trust e are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_61 provides that gross_income includes gains derived from dealings in property computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is sec_662 provides that there shall be included in the gross_income of a sec_661 provides that in any taxable_year a deduction is allowed in plr-135945-04 distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year if the sum of a the amount of income_for_the_taxable_year_required_to_be_distributed_currently to all beneficiaries and b all other_amounts properly paid credited or required to be distributed to all beneficiaries exceeds the dni of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to dni reduced by the amounts specified in a as the other_amounts properly paid credited or required to be distributed to the beneficiary bear to the other_amounts properly paid credited or required to be distributed to all beneficiaries sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of the two initial trusts will be allocated according to their respective interests evenly among the four intermediary and two resulting merged trusts the assets of the original trusts will be divided fractionally and transferred to the intermediary and resulting trusts in accordance with the respective fractional interest of each of the resulting trusts each asset may not be transferred strictly pro_rata but the plr-135945-04 assets selected for each trust will be fairly representative of the appreciation depreciation and tax bases of the assets available for distribution accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of any of the subject trusts 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated than an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the four intermediary and two resulting merged trusts will not differ materially from their interests in the original trusts the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be divided but all other provisions of the trusts will remain substantially identical thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by any trust_beneficiary based upon the facts submitted and the representations made and assuming the transaction is effectuated substantially as described we conclude that the proposed divisions of the assets of the trusts created under the wills of decedent and spouse and the subsequent mergers of the resulting trusts will not constitute a distribution under sec_661 or sec_1_661_a_-2 or a sale or other taxable disposition of the assets of any of the trusts under sec_1001 thus the proposed divisions and mergers will not result in the realization by trust b-1 and trust b-2 the four intermediary trusts resulting from the sec_1_1015-2 provides that in the case of property acquired after plr-135945-04 divisions of these trusts or trust d and trust e or by any beneficiary of any of these described trusts of any income gain_or_loss under sec_61 sec_662 or sec_1001 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter because sec_1001 does not apply to the proposed trust divisions and mergers under sec_1015 the tax basis of the assets of trust d and trust e will be the same as the tax basis of trust b-1 and trust b-2 in such assets ruling based solely on the facts and representations submitted we conclude that sec_1223 of the code provides that i n determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person inasmuch as we have determined that the basis of the assets transferred from trust b-1 and trust b-2 upon division will carry over under sec_1015 to the four divided resulting trusts and then to trust d and trust e we conclude that the holding periods for all assets allocated to the fo ur trusts resulting from the division of trust b-1 and trust b-2 and ultimately held by trust d and trust e will continue to be the same as the plr-135945-04 holding_period for the assets in trust b-1 and trust b-2 immediately before the division and merger under sec_1223 of the internal_revenue_code ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his deathb the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent s death in order for to apply the decedent must have made a transfer of property of any interest therein except in the case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property constitute a transfer within the meaning of the beneficiaries of the in the present case the proposed division and merger of trusts does not plr-135945-04 resulting trusts will have the same interest after the division and merger as they had prior to the division and merger we therefore conclude that the proposed division of trust b-1 or b-2 and merger of the resulting trusts will not cause the interest of any beneficiary of trust b-1 or b-2 or the resulting trusts to be includible in the beneficiary’s gross_estate under ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in the gift_tax chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift in this case the beneficiaries of the resulting trusts will have the same interests after the proposed division and merger that they had under trust b-1 and trust b-2 prior to the division and merger because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division and merger accordingly we conclude that the division of trusts b-1 and b-2 as proposed the merger of the resulting trusts and the allocation of assets among the resulting trusts as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of the federal tax consequences of the facts described above under any other provision of the code code provides that it may not be used or cited as precedent plr-135945-04 letter is being sent to the authorized representative of trust b-1 and trust b-2 in accordance with the power_of_attorney on file with this office a copy of this sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 p urposes
